Citation Nr: 0739504	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
status/post cemented right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.  This matter is on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2007.  A transcript of the hearing is 
of record.

As a procedural matter, the Board notes that the veteran also 
raised multiple claims on a secondary basis and requested an 
extension of a temporary total rating.  Those issues were 
denied in a June 2005 rating decision.  In October 2005, he 
filed a notice of disagreement, and a statement of the case 
was issued in September 2006.  He had either one year from 
the date of the rating decision (6/06) or 60 days from the 
date of the statement of the case (11/06) in which to file an 
appeal.  

Upon review of the claims file, the Board notes that the 
veteran did not file his substantive appeal until April 2007.  
As such, the Board does not have jurisdiction over the claims 
on a secondary basis or the extension of the temporary total 
rating.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in April 2003.

2.  During the period on appeal, the veteran's right knee 
disability was manifested by subjective complaints of pain 
and weakness.

3.  Objective findings of the veteran's right knee disability 
include some limitation of motion.  Instability, ankylosis, 
limitation of extension to 30 degrees, or impairment of the 
tibia and fibula have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
status/post cemented right total knee arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id. 

The medical records indicate that the veteran underwent a 
right knee total arthroscopy in April 2003, two months prior 
to his filing this claim for increased disability rating.  He 
was granted a temporary evaluation of 100 percent from the 
date of his surgery in April 2003 through June 1, 2004.  
Thereafter, the veteran's knee disability was rated as 30 
percent disabling and the veteran appealed this rating.  

Under 38 C.F.R. § 4.71a, a rating in excess of 30 percent 
would require findings of:

?	Chronic residuals of knee replacement indicated by 
severe painful motion or weakness (60% under DC 5055);
?	Ankylosis in flexion between 10 and 20 degrees (60% 
under DC 5256);
?	Limitation of extension to 30 degrees (40% under DC 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
status/post cemented right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.  This matter is on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2007.  A transcript of the hearing is 
of record.

As a procedural matter, the Board notes that the veteran also 
raised multiple claims on a secondary basis and requested an 
extension of a temporary total rating.  Those issues were 
denied in a June 2005 rating decision.  In October 2005, he 
filed a notice of disagreement, and a statement of the case 
was issued in September 2006.  He had either one year from 
the date of the rating decision (6/06) or 60 days from the 
date of the statement of the case (11/06) in which to file an 
appeal.  

Upon review of the claims file, the Board notes that the 
veteran did not file his substantive appeal until April 2007.  
As such, the Board does not have jurisdiction over the claims 
on a secondary basis or the extension of the temporary total 
rating.


FINDINGS OF FACT

1.  The veteran underwent a total joint replacement of the 
right knee in April 2003.

2.  During the period on appeal, the veteran's right knee 
disability was manifested by subjective complaints of pain 
and weakness.

3.  Objective findings of the veteran's right knee disability 
include some limitation of motion.  Instability, ankylosis, 
limitation of extension to 30 degrees, or impairment of the 
tibia and fibula have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
status/post cemented right total knee arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id. 

The medical records indicate that the veteran underwent a 
right knee total arthroscopy in April 2003, two months prior 
to his filing this claim for increased disability rating.  He 
was granted a temporary evaluation of 100 percent from the 
date of his surgery in April 2003 through June 1, 2004.  
Thereafter, the veteran's knee disability was rated as 30 
percent disabling and the veteran appealed this rating.  

Under 38 C.F.R. § 4.71a, a rating in excess of 30 percent 
would require findings of:

?	Chronic residuals of knee replacement indicated by 
severe painful motion or weakness (60% under DC 5055);
?	Ankylosis in flexion between 10 and 20 degrees (60% 
under DC 5256);
?	Limitation of extension to 30 degrees (40% under DC 
5261);
?	Impairment of the tibia and fibula resulting in 
nonunion, loose motion, and requiring a brace (40% under 
DC 5262).

At a hearing before the Board, the veteran testified, in 
essence, that the change in his biomechanics (gait) as a 
result of his right knee disability has impacted his other 
joints resulting in arthritis and pain, necessitating the use 
of pain medication.  He stressed that he had spent 30 years 
with a certain type of gait and when he received the total 
knee replacement, which improved his knee, the rest of his 
joints did not readjust to the change.  

Focusing on the right knee, the veteran denied any pain and 
as much range of motion as you could get out of an artificial 
knee.  He related that his right knee felt solid and strong 
and that the mechanical device was working great.  However, 
he stressed that he had pain in his spine and knee which 
required the use of medication.  

The veteran's wife, a registered nurse, testified that the 
medication was upsetting his stomach.  She further related 
that she had read the original operative report and 
questioned why he underwent surgery in the first place when 
there may not have been a need.  She acknowledged that he was 
able to get around pretty good on the right knee.

The veteran's right knee disability has been evaluated at VA 
examinations in July 2004 and February 2006, as well as 
during routine VA treatment outlined in treatment records 
dating from the beginning of the time period on appeal.

With respect to a higher rating under DC 5055, the veteran 
continued to complain of pain in his right knee.  In July 
2004, he reported pain, with flare-ups during the day, in the 
right knee but stated that he was able to conduct the 
activities of daily living so long as he is not required to 
stand or walk for more than 10 to 15 minutes.  

In September 2004, the veteran noted pain levels of 8-9/10 
prior to therapy and 2-3/10 after therapy.  At previous 
therapy sessions, he reported similar pain scales pre- and 
post-therapy. In April 2005, he again complained of pain he 
measured to be 5-7/10.  Thereafter, the complaints of pain 
continued to reduce in severity as a result of both therapy 
and medication.  

While he reported incidences of severe pain in his knee, it 
seems to be resolved or at least lessened to a level not 
indicating severe pain as a chronic residual of his knee 
replacement.  In addition, the Board essentially denied pain 
in the right knee at the hearing.

The veteran also repeatedly reported weakness but with no 
specificity and upon examination, and his knee continued to 
indicate no signs of instability.  He reported his knee 
having "given way" while descending stairs on occasion at a 
February 2006 VA examination.  However, upon physical 
examination there was no sign of incoordination and muscle 
strength was good.  Although repetitive motion showed some 
fatigue, there was no significant increase in pain or 
weakness.  

Further, while the veteran has reported weakness in his right 
knee, it does not appear to be so severe as to amount to a 
chronic residual of his knee replacement as none was noted on 
physical examination and only limited accounts of episodes of 
instability were recounted.  In addition, he denied weakness 
at his Board hearing and reflected that the mechanical knee 
was solid.  Because "severe" painful motion or weakness 
have not been shown, there is no basis for a higher rating 
under DC 5055.

Next, the Board finds no evidence of ankylosis to support a 
higher rating under DC 5256.  Specifically, range of motion 
of the right knee in July 2004 was 0 to 85 degrees without 
pain and from 85-95 degrees with pain.  There was no noted 
change in the range of motion after repetition, although pain 
increased and crepitus was noted.  In November 2004, right 
knee flexion was measured to 115 degrees and extension was 
measured to 0 degrees.  In the February 2006 VA examination, 
the range of motion was noted to be "full from 0-140 with 
pain at 140."  

While motion may have been limited to some degree and is 
somewhat more limited on repetition and due to some pain, the 
veteran at no time during the appeal period displayed 
ankylosis in flexion between 10 and 20 degrees or limitation 
of extension to 30 degrees.  Therefore, the evidence does not 
support a higher rating under DC 5256, nor is extension found 
to be limited to 30 degrees under DC 5261.

Further, the evidence does not support a higher rating under 
DC 5262.  Significantly, the evidence does not show nonunion 
or malunion of the tibia and fibula.  In fact, in July 2004, 
x-rays taken indicated a stable appearance to the right knee 
with no evidence of any dislocation of the tibia and fibula.  
Therefore, the provisions of DC 5262 are not for application.

In addition, the Board has considered the veteran's 
statements regarding his right knee disability.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Additionally, as the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June 2003, prior to initial 
adjudication by the RO, and in November 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim or an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
issued in November 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private medical records and 
internet articles and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in July 2004 and February 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A rating in excess of 30 percent for status/post cemented 
right total knee arthroplasty is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


